DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed on 12/21/2018.
No priority date is claimed.  Therefore, the effective filing date of this application is 12/21/2018.
Claims 1-20 are pending.

Information Disclosure Statement

The Information Disclosure Statement (IDS) filed by Applicant on 07/03/2019 has been considered.  A copy of the considered IDS initialed, signed and dated by Examiner is enclosed with this Office action.

Specification

Amendment to Specification filed on 03/11/2019 is accepted and entered.

Drawings

The drawings are objected to because of informalities regarding Fig. 1 and Fig. 10. 


Regarding Fig. 1, the term “ICONIC” in the label “SEQUENCING BY ICONIC CURRENT BLOCKAGES ACROSS THE NANOPORE” should be “IONIC”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 2-3, 10-11 and 15 are objected to because of the following informalities:  



Regarding claim 3, the limitation “the digital file” in line 1 should be “the digital data file” for being consistent in claim language.

Regarding claim 10, the limitation “the droplets” in line 1 should be “the microfluidic droplets” for being consistent in claim language.

Regarding claim 11, four instances of the limitation “the droplets” in line 1, line 2 and line 3 should be “the microfluidic droplets” for being consistent in claim language.

	Regarding claim 15, there should be a semicolon (;) at the end of line 2.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 9, 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the linkers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the reactants" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the droplet" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "this fluorescence signature" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites the limitation “the rigid blocks” in line 2 and the limitation "the polymer chain" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3 and 10 (effective filing date 12/21/2018) are rejected under 35 U.S.C. 103 as being unpatentable over Bramlett et al. (U.S. Publication No. 2018/0189448, Publication date 07/05/2018), and further in view of Su et al. (U.S. Publication No. 2019/0050495, effectively filed date 06/19/2018).

As to claim 1, Bramlett et al. teaches:
“A method of storing digital data in non-biological sequence-controlled polymers” (see Bramlett et al., Abstract), comprising:
“synthesizing polymer chains” (see Bramlett et al., Fig. 3, step 302 for synchronizing one or more information-encoding polymer molecules); and 
Bramlett et al., Fig. 3, step 304 for encapsulating the one or more information-encoding polymer molecules in a droplet) and 
“providing the microfluidic droplets with addresses” (see Bramlett et al., Fig. 3, step 308 for storing the droplet at a storage location in a microfluidic droplet storage array, wherein the storage location storing the droplet is interpreted as an address associated with the droplet; also see [0024] for maintenance of the droplets in an addressable state).
Thus, Bramlett et al. teaches encoding data/information as polymers encapsulated in droplets by synthesizing information-encoding polymer molecules (see Abstract and [0018]).
However, Bramlett et al. does not explicitly teach:
“converting a digital data file into a monomer sequence”; and
“synthesizing polymer chains according to the monomer sequence”.
On the other hand, Su et al. teaches:
“converting a digital data file into a monomer sequence” (see Su et al., Fig. 3 and [0039]-[0040] for converting a data file into VDNA sequence (i.e., monomer sequence); also see Figs. 2A-E and step 802 of Fig. 8); and
“synthesizing polymer chains according to the monomer sequence” (see Su et al., Fig. 3. and [0041] for generating multiple VDNA segments (i.e., polymer chains) from the VDNA sequence; also see step 804 of Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Su et al.'s teaching to Bramlett et al.’s system by implementing a feature for converting data file into monomer sequence and synthesizing polymers based on the monomer sequence.  Ordinarily skilled artisan would have been motivated Bramlett et al.’s system with an effective and/or specific way/procedure to encode file data in information-encoding polymer.  In addition, both of the references (Bramlett et al. and Su et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data storage based on encoded DNA or polymers.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 2, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
	Bramlett et al. as modified by Su et al. teaches:
“sorting the microfluidic droplets according to the addresses” (see Bramlett et al., [0022] for generating controlled force, by the controller, to cause one or more of the one or more droplets to move from one or more of the one or more locations in the microfluidic droplet storage array to the second interface (i.e., reader (see Fig. 1)), wherein droplets are selected/sorted based on their addressable storage; also see [0027] for using addressable electrodes to guide and eject droplets to and/or from the droplet storage locations); 
“sequencing the polymer chains to derive the monomer sequence” (see Bramlett et al., [0016] and [0029] for sequencing information-encoding polymer molecules; also see Su et al., Fig. 9 and [0063]-[0064]); and 
“converting the monomer sequence to digital data” (see Bramlett et al., [0009] and [0018] for data storage and retrieval based on information-encoding polymer molecules; also see Su et al., Fig. 9 and [0063]-[0064]).


	Bramlett et al. as modified by Su et al. teaches:
“wherein converting the digital file into a monomer sequence uses a monomer alphabet having at least 2 characters” (see Bramlett et al., [0018] wherein information-encoding polymer molecules include a DNA sequence (i.e., monomer sequence); wherein monomer alphabet of DNA includes four characters (e.g., A, C, G and T);  Su et al., Figs. 2D-E).
As to claim 10, this claim is rejected based on the same arguments as above to reject claim 2 and is similarly rejected including the following:
Bramlett et al. as modified by Su et al. teaches:
“wherein sorting the droplets comprises at least one of using electric fields, magnetic fields, light sources, using microvalves, and acoustic tweezers” (see Bramlett et al., [0022] for using controlled forces generated by the controller for selecting/sorting droplets from microfluidic droplet storage locations, wherein controlled forces can include electrophoresis (i.e., electric field), acoustic (i.e., sound wave), magnetic and/or other types of forces or signals; also see [0027] for using electrodes for guiding and ejecting droplets to and/or from the droplet storage locations).

Claims 4, 6-8 and 12-14 (effective filing date 12/21/2018) are rejected under 35 U.S.C. 103 as being unpatentable over Bramlett et al. (U.S. Publication No. 2018/0189448, Publication date 07/05/2018), in view of Su et al. (U.S. Publication No. 2019/0050495, effectively filed date 06/19/2018), and further in view of Church (U.S. Publication No. 2017/0017436, Publication date 01/19/2017).

As to claim 4, Bramlett et al. as modified by Su et al. teaches all limitations as recited in claim 1. 
However, Bramlett et al. as modified by Su et al. does not explicitly teach synchronizing polymer molecules/chains including using linkers as recited as follows:
“wherein synthesizing polymer chains comprises using a first linker to attach a first monomer to a microbead, then repetitively attaching second linkers and then monomers to form the polymer chains, wherein the first linker is one of either the same as the second linkers or different than the second linkers”.
On the other hand, Church teaches synchronizing polymer molecules/chains including using linkers as recited as follows:
“wherein synthesizing polymer chains comprises using a first linker to attach a first monomer to a microbead, then repetitively attaching second linkers and then monomers to form the polymer chains, wherein the first linker is one of either the same as the second linkers or different than the second linkers” (see Church, [0053] for preparing/synthesizing oligonucleotide sequences (i.e., polymer chains) using one or more of the phosphoramidite linkers (i.e., attaching between nucleotides (i.e., monomers); also see [0072] for using one or more of the phosphoramidite linkers to attach one oligonucleotide sequence to the support (e.g., a bead)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Church's teaching to Bramlett et al.’s system (as modified by Su et al.) by implementing a feature for using linkers to attach between monomers and between monomers and supports (e.g., beads, particles, etc.).  Ordinarily skilled artisan would have been motivated to do so to provide Bramlett et al.’s system with an effective way to Church, [0072].  In addition, both of the references (Bramlett et al. and Church) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data storage based on encoded DNA or polymers.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 6, Bramlett et al. as modified by Su et al. teaches all limitations as recited in claim 1. 
However, Bramlett et al. as modified by Su et al. does not explicitly teach:
“wherein the monomers that are used to encode the information are rigid and bulky molecular segments of distinct sizes”.
On the other hand, Church teaches:
“wherein the monomers that are used to encode the information are rigid and bulky molecular segments of distinct sizes” (see Church, [0047]-[0048] for using different types of monomers to encode/store data).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Church's teaching to Bramlett et al.’s system (as modified by Su et al.) by implementing a feature for using different types of monomer for encoding/storing information.  Ordinarily skilled artisan would have been motivated to do so to provide Bramlett et al.’s system with an effective way to encode/store information in form of monomers and/or polymers.  In addition, both of the references (Bramlett et al. and Church) teach features that are directed to analogous art and they are directed to the same field of 

As to claim 7, Bramlett et al. as modified by Su et al. teaches all limitations as recited in claim 1. 
However, Bramlett et al. as modified by Su et al. does not explicitly teach:
“wherein synthesizing the polymer chains comprises inkjet printing the reactants, reaction-promoting additives, linkers and monomers into an array of microwells”.
On the other hand, Church teaches:
“wherein synthesizing the polymer chains comprises inkjet printing the reactants, reaction-promoting additives, linkers and monomers into an array of microwells” (see Church, [0054]-[0055] and [0095] for producing/synthesizing nucleic acid molecules or oligonucleotide sequence (i.e., polymer chains) using inkjet printer or inkjet printing techniques by spraying/depositing liquid/solution of interest (e.g., nucleotides/monomer, enzyme, reagent, etc.) onto a support/location (e.g., wells (see [0072]); also see [0052]-[0053] for different substances used for synthesizing oligonucleotide sequences including substrate, reagents/reactants, linkers, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Church's teaching to Bramlett et al.’s system (as modified by Su et al.) by implementing a feature for using ink jet printing techniques for synthesizing polymer chains.  Ordinarily skilled artisan would have been motivated to do so to provide Bramlett et al.’s system with an effective way to synthesizing polymers for encoding/storing data.  In addition, both of the references (Bramlett et al. and Church) teach 

As to claim 8, Bramlett et al. as modified by Su et al. teaches all limitations as recited in claim 1. 
However, Bramlett et al. as modified by Su et al. does not explicitly teach:
“wherein synthesizing the polymer chains comprises one of flow chemistry, microfluidic reactors, microwell/surface-based catalysis, exposing a reaction solution to one of heat or electromagnetic radiation”.
On the other hand, Church teaches:
“wherein synthesizing the polymer chains comprises one of flow chemistry, microfluidic reactors, microwell/surface-based catalysis, exposing a reaction solution to one of heat or electromagnetic radiation” (see Church, [0028]-[0029] for producing/synthesizing nucleic acid molecules or oligonucleotide sequence (i.e., polymer chains) based on reactions on a surface of support (i.e., surface-based catalysis); also see [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Church's teaching to Bramlett et al.’s system (as modified by Su et al.) by implementing a feature for using microwell/surface-based catalysis for synthesizing polymer chains.  Ordinarily skilled artisan would have been motivated to do so to provide Bramlett et al.’s system with an effective way to synthesizing polymers for encoding/storing data.  In addition, both of the references (Bramlett et al. and Church) teach features that are directed to analogous art and they are directed to the same field of endeavor, 

As to claim 12, Bramlett et al. as modified by Su et al. teaches all limitations as recited in claim 2. 
In addition, Bramlett et al. teaches sequencing information-encoding polymer molecules using a nanopore sequencer (see Bramlett et al., [0016] and [0060]).
However, Bramlett et al. as modified by Su et al. does not explicitly teach:
“wherein sequencing the polymer chains comprises at least one of: using solid-state nanopores, biological nanopores, using mass spectrometry, FTIR spectroscopy, NMR spectroscopy, AFM and probe-based microscopy”.
On the other hand, Church teaches:
“wherein sequencing the polymer chains comprises at least one of: using solid-state nanopores, biological nanopores, using mass spectrometry, FTIR spectroscopy, NMR spectroscopy, AFM and probe-based microscopy” (see Church, [0048]-[0049] for sequencing a polymer using nanopores including solid state nonprotein nanopores or DNA origami nanopores).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Church's teaching to Bramlett et al.’s system (as modified by Su et al.) by implementing a feature for using solid state nanopores or biological nanopores for sequencing polymer chains.  Ordinarily skilled artisan would have been motivated to do so to provide Bramlett et al.’s system with an effective way to sequencing polymers for effectively decoding encoded data in polymers.  In addition, both of the references (Bramlett et al. and Church) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data storage based on encoded DNA or polymers.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 13, Bramlett et al. as modified by Su et al. teaches all limitations as recited in claim 2. 
In addition, Bramlett et al. teaches sequencing information-encoding polymer molecules using a nanopore sequencer (see Bramlett et al., [0016] and [0060]).
However, Bramlett et al. as modified by Su et al. does not explicitly teach:
“wherein sequencing the polymer chains comprises applying a voltage across a nanopore which induces the polymer chains to pass through a nanopore and then recording the resulting current measurements”.
On the other hand, Church teaches:
“wherein sequencing the polymer chains comprises applying a voltage across a nanopore which induces the polymer chains to pass through a nanopore and then recording the resulting current measurements” (see Church, [0049]-[0050] for sequencing a polymer using a nanopore by measuring a change in ionic current when the polymer passes through the nanopore; also see [0048] for applying a voltage across a nanopore).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Church's teaching to Bramlett et al.’s system (as modified by Su et al.) by implementing a feature of sequencing polymer chains by measuring ionic current measurements.  Ordinarily skilled artisan would have been motivated to do so to provide Bramlett et al.’s system with an effective way to sequencing polymers for effectively Bramlett et al. and Church) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data storage based on encoded DNA or polymers.  This close relation between both of the references highly suggests an expectation of success when combined.
As to claim 14, this claim is rejected based on the same arguments as above to reject claim 13 and is similarly rejected including the following:
Bramlett et al. as modified by Su et al. and Church teaches:
“wherein converting the monomer sequence to digital data comprises correlating the current measurements with particular monomers and then converting the monomer sequence to binary data” (see Bramlett et al., [0029] for sequencing the one or more information-encoding polymer molecules for reading data by data reader; see Su et al., Fig. 9 and [0063]-[0064] for sequencing VDNA sequence to data file; also see Church, [0048] for sequencing polymers to identify monomers and encoded data using changes in ionic current).

Claim 5 (effective filing date 12/21/2018) is rejected under 35 U.S.C. 103 as being unpatentable over Bramlett et al. (U.S. Publication No. 2018/0189448, Publication date 07/05/2018), in view of Su et al. (U.S. Publication No. 2019/0050495, effectively filed date 06/19/2018), and further in view of Rohlff et al. (U.S. Publication No. 2013/0273068, Publication date 10/17/2013).

As to claim 5, Bramlett et al. as modified by Su et al. teaches all limitations as recited in claim 1. 
However, Bramlett et al. as modified by Su et al. does not explicitly teach: 

On the other hand, Rohlff et al. teaches:
“wherein the linkers are flexible segments of polymers that are charged” (see Rohlff et al., [0241] wherein linkers comprise any positively or negatively charged amino acid polymer; also see [0269] for flexible linker).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Rohlff et al.'s teaching to Bramlett et al.’s system (as modified by Su et al.) by using linkers including charged segments of polymers.  Ordinarily skilled artisan would have been motivated to do so to provide Bramlett et al.’s system with an effective way to synthesize polymer chains using flexible linkers for connecting monomers.  In addition, both of the references (Bramlett et al. and Rohlff et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, synthesizing polymers.  This close relation between both of the references highly suggests an expectation of success when combined.

Claims 9, 11, 15, 17 and 18 (effective filing date 12/21/2018) are rejected under 35 U.S.C. 103 as being unpatentable over Bramlett et al. (U.S. Publication No. 2018/0189448, Publication date 07/05/2018), in view of Su et al. (U.S. Publication No. 2019/0050495, effectively filed date 06/19/2018), and further in view of Lerner (U.S. Publication No. 2016/0004815, Publication date 01/07/2016).

Bramlett et al. as modified by Su et al. teaches all limitations as recited in claim 1 including providing the droplets with addresses (see Bramlett et al.,  Fig. 3, step 308 for storing the droplet at a storage location/address).
However, Bramlett et al. as modified by Su et al. does not explicitly teach: 
“wherein providing the microfluidic droplets with addresses comprises one of dyeing the droplet with one or more optical fluorescent dyes, adding unique solutes to the droplet, or using functionalized nanoparticle labels”. 
On the other hand, Lerner teaches:
“wherein providing the microfluidic droplets with addresses comprises one of dyeing the droplet with one or more optical fluorescent dyes, adding unique solutes to the droplet, or using functionalized nanoparticle labels” (see Lerner., [0026] for identifying/addressing droplets by associating each droplet with fluorescent probe (i.e., a functionalized nanoparticle label) or spiking each droplet with a dye; also see [0027] for fluorescent dyes).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Lerner's teaching to Bramlett et al.’s system (as modified by Su et al.) by addressing/labeling droplets with fluorescent probe or fluorescent dye.  Ordinarily skilled artisan would have been motivated to do so to provide Bramlett et al.’s system with an effective way to identify droplets based on their associated fluorescence characteristic as suggested in Lerner (see paragraph [0116]).

As to claim 11, Bramlett et al. as modified by Su et al. teaches all limitations as recited in claim 2 including providing the droplets with addresses (see Bramlett et al.,  Fig. 3, step 308 for storing the droplet at a storage location/address).
Bramlett et al. as modified by Su et al. does not explicitly teach: 
“wherein providing the droplets with addresses comprises adding one or more fluorescent dyes to the droplets and sorting the droplets comprises applying a light to the droplets to cause the dyes to fluoresce and detecting this fluorescence signature”. 
On the other hand, Lerner teaches:
“wherein providing the droplets with addresses comprises adding one or more fluorescent dyes to the droplets and sorting the droplets comprises applying a light to the droplets to cause the dyes to fluoresce and detecting this fluorescence signature” (see Lerner., [0026]-[0027] and [0116] for associating each droplet with fluorescent probe (i.e., a functionalized nanoparticle label) or spiking each droplet with a dye (e.g., fluorescent dyes (see [0027])), and identifying/detecting/sorting droplets based on its fluorescence intensity value).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Lerner's teaching to Bramlett et al.’s system (as modified by Su et al.) by addressing/labeling droplets with fluorescent probe or fluorescent dye.  Ordinarily skilled artisan would have been motivated to do so to provide Bramlett et al.’s system with an effective way to identify droplets based on their associated fluorescence characteristic as suggested in Lerner (see paragraph [0116]).

	As to claim 15, Bramlett et al. teaches:
“A polymer data storage system” (see Bramlett et al., Fig. 1 and Abstract), comprising:
“a polymer synthesizer to produce polymer chains” (see Bramlett et al., [0016] for a module for synthesizing information-encoding polymer molecules);
Bramlett et al., [0018] for encapsulating the one or more information-encoding polymer molecules into a droplet, wherein any code/module for encapsulating the one or more information-encoding polymer molecules into a droplet as disclosed can be interpreted as equivalent to a fluidic encapsulation system as recited); 
“a storage for storing the microfluidic droplets” (see Bramlett et al., [0018] for the microfluidic droplet storage array for storing droplets);
“a droplet sorting system having at least an actuator to sort the droplets” (see Bramlett et al., [0022] for a controller that generates controlled forces to select and move one or more of the one or more droplets from one or more of the one or more locations in the microfluidic droplet storage array to the second interface (i.e., data reader), wherein the controller as disclosed can be interpreted as equivalent to either a droplet sorting system or an actuator as recited); 
“a sequencer to derive the polymer sequence from the polymer chains contained in the droplets” (see Bramlett et al., [0016] for a module for sequencing information-encoding polymer molecules; also see [0019] for different types of sequencers, e.g., a nanopore sequencer, a pyrosequencer, and enzymatic sequencer, and/or a sequencer using any other suitable technology).
Thus, Bramlett et al. teaches encoding data/information as polymers encapsulated in droplets by synthesizing information-encoding polymer molecules (see Abstract and [0018]).
Also, Bramlett et al. teaches the data storage apparatus for data storage and retrieval using information-encoding polymers (see Abstract), which must inherently include a module for converting data into information-encoding polymers and a module for converting the information-encoding polymers back into data in order to store and retrieval data as disclosed.
Bramlett et al. does not explicitly teach:
“a first converter to convert digital data to a polymer sequence”; 
“a polymer synthesizer to produce polymer chains according to a pre-determined monomer sequence”;
“a fluidic encapsulation system to apply addressing materials to the microfluidic droplets”; and
“a second converter to convert the polymer sequence to digital data”.
On the other hand, Su et al. teaches:
“a first converter to convert digital data to a polymer sequence” (see Su et al., Fig. 3 and [0039]-[0040] for converting a data file into VDNA sequence (i.e., polymer sequence); also see Figs. 2A-E and step 802 of Fig. 8, wherein any code/module for converting a data file into VDNA sequence as disclosed can be interpreted as equivalent to a first converter as recited; also see Fig. 7, element 606, for Data-to-VDNA Encoder (i.e., a first converter)); 
“a polymer synthesizer to produce polymer chains according to a pre-determined monomer sequence” (see Su et al., Fig. 3. and [0041] for generating multiple VDNA segments (i.e., polymer chains) from the VDNA sequence; also see step 804 of Fig. 8, wherein any code/module for generating/synthesizing generating multiple VDNA segments (i.e., polymer chains) from the VDNA sequence as disclosed can be interpreted as equivalent to a polymer synthesizer as recited); and
“a second converter to convert the polymer sequence to digital data” (see Su et al., Fig. 9 and [0064] for a VDNA-to data decoder engine (i.e., second converter) to convert the VDNA sequence into the originally encoded data file). 
Su et al.'s teaching to Bramlett et al.’s system by implementing features for converting data file into polymer sequence and vice versa, and synthesizing polymers based on the polymer sequence.  Ordinarily skilled artisan would have been motivated to do so to provide Bramlett et al.’s system with an effective and/or specific way/procedure to encode file data in information-encoding polymer.  In addition, both of the references (Bramlett et al. and Su et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data storage based on encoded DNA or polymers.  This close relation between both of the references highly suggests an expectation of success when combined.
However, Bramlett et al. as modified by Su et al. does not explicitly teach a feature of applying addressing materials to droplets as recited as follows:
“a fluidic encapsulation system to apply addressing materials to the microfluidic droplets”.
On the other hand, Lerner teaches a feature of applying addressing materials to droplets (see Lerner., [0026]-[0027] and [0116] for associating each droplet with fluorescent probe (i.e., a functionalized nanoparticle label) or spiking each droplet with a dye (e.g., fluorescent dyes (see [0027])) for identifying/addressing droplets based on its fluorescence intensity value, wherein a fluorescent probe or a fluorescent dye added to a droplet can be interpreted as addressing materials as recited).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Lerner's teaching to Bramlett et al.’s system (as modified by Su et al.) by addressing/labeling droplets with fluorescent probe or fluorescent Bramlett et al.’s system with an effective way to identify droplets based on their associated fluorescence characteristic as suggested in Lerner (see paragraph [0116]).

As to claim 17, this claim is rejected based on the same arguments as above to reject claim 15 and is similarly rejected including the following:
Bramlett et al. as modified by Su et al. and Lerner teaches:
 “wherein the storage comprises one of a liquid storage, a frozen storage, a polymer shell encapsulated storage or a dehydrated storage” (see Bramlett et al., [0018] for microfluidic droplet storage array for storing one or more information-encoding polymer molecules encapsulated in an ionic solution such as water or storing droplets in air, oil or other gas or liquid).

As to claim 18, this claim is rejected based on the same arguments as above to reject claim 15 and is similarly rejected including the following:
Bramlett et al. as modified by Su et al. and Lerner teaches:
“wherein the actuator comprises at least one of a light source, an electric actuator, a magnetic actuator, microvalves, and acoustic tweezers” (see Bramlett et al..
Claims 16 and 19 (effective filing date 12/21/2018) are rejected under 35 U.S.C. 103 as being unpatentable over Bramlett et al. (U.S. Publication No. 2018/0189448, Publication date 07/05/2018), in view of Su et al. (U.S. Publication No. 2019/0050495, effectively filed date 06/19/2018) and Lerner (U.S. Publication No. 2016/0004815, Publication date 01/07/2016), and further in view of Church (U.S. Publication No. 2017/0017436, Publication date 01/19/2017).

As to claim 16, Bramlett et al. as modified by Su et al. and Lerner teaches all limitations as recited in claim 15. 
However, Bramlett et al. as modified by Su et al. and Lerner does not explicitly teach:
“wherein the polymer synthesizer comprises at least one of an inkjet printer, a flow reactor, a microfluidic reactor, or a microwell/surface-based catalysis fixture”.
On the other hand, Church teaches:
“wherein the polymer synthesizer comprises at least one of an inkjet printer, a flow reactor, a microfluidic reactor, or a microwell/surface-based catalysis fixture” (see Church, [0054]-[0055] and [0095] for producing/synthesizing nucleic acid molecules or oligonucleotide sequence (i.e., polymer chains) using inkjet printer or inkjet printing techniques, wherein any code/module/device/system for synthesizing nucleic acid molecules or oligonucleotide sequence as disclosed can be interpreted as the polymer synthesizer as recited).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Church's teaching to Bramlett et al.’s system (as modified by Su et al. and Lerner) by implementing a feature for using ink jet printing techniques for synthesizing polymer chains.  Ordinarily skilled artisan would have been motivated to do so to provide Bramlett et al.’s system with an effective way to synthesizing polymers for Bramlett et al. and Church) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data storage based on encoded DNA or polymers.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 19, Bramlett et al. as modified by Su et al. and Lerner teaches all limitations as recited in claim 15. 
In addition, Bramlett et al. teaches sequencing information-encoding polymer molecules using a nanopore sequencer (see Bramlett et al., [0016] and [0060]).
However, Bramlett et al. as modified by Su et al. does not explicitly teach:
“wherein the sequencer comprises one of a solid-state nanopore array, a biological nanopore array, a mass spectrometer, a Fourier Transform infrared spectrometer, AFM, probe-based microscopy, electron microscopy, or a nuclear magnetic resonance spectrometer”.
On the other hand, Church teaches:
“wherein the sequencer comprises one of a solid-state nanopore array, a biological nanopore array, a mass spectrometer, a Fourier Transform infrared spectrometer, AFM, probe-based microscopy, electron microscopy, or a nuclear magnetic resonance spectrometer” (see Church, [0048]-[0049] for sequencing a polymer using nanopores including solid state nonprotein nanopores or DNA origami nanopores).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Church's teaching to Bramlett et al.’s system (as modified by Su et al.) by implementing a feature for using solid state nanopores or biological nanopores for sequencing polymer chains.  Ordinarily skilled artisan would have been motivated Bramlett et al.’s system with an effective way to sequencing polymers for effectively decoding encoded data in polymers.  In addition, both of the references (Bramlett et al. and Church) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data storage based on encoded DNA or polymers.  This close relation between both of the references highly suggests an expectation of success when combined.

Claim 20 (effective filing date 12/21/2018) is rejected under 35 U.S.C. 103 as being unpatentable over Meagley et al. (U.S. Publication No. 2006/0068318, Publication date 03/30/2006), and further in view of Church (U.S. Publication No. 2017/0017436, Publication date 01/19/2017).

As to claim 20, Meagley et al. teaches:
“A composition of matter wherein polymer chains comprising alternating segments of flexible linkers and one or more rigid monomer blocks, wherein the rigid blocks are in a sequence in the polymer chain” (see Mealey et al., Fig. 2a and [0015] wherein polymer chain(s) formed into a plurality of bulky clusters/groups that are connected to one another by linkers including flexible linkers (e.g., a flexible branched hydrocarbon), wherein each bulky cluster/group (e.g., colloida silica or carbon) can be interpreted as a rigid monomer block as broadly recited).
However, Meagley et al. does not explicitly teach: 
“the polymer chain that represents digital data”.
On the other hand, Church teaches:
Church, [0002] and [0047] for recording/storing/encoding digital data (e.g., text or images or sound) in different types of polymers).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Church's teaching to Meagley et al.’s system by using polymer chains as disclosed Meagley et al. for presenting and storing digital data.  Ordinarily skilled artisan would have been motivated to do so as suggested by Church (see [0047]) that many types of polymers can be used for storing and/or presenting digital information.














Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Phuong Thao Cao/Primary Examiner, Art Unit 2164